[PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT            FILED
                     ________________________ U.S. COURT OF APPEALS
                                                    ELEVENTH CIRCUIT
                          No. 09-16216               FEBRUARY 3, 2011
                    ________________________            JOHN LEY
                                                         CLERK
                 D. C. Docket No. 09-00557-CV-RDP

FREDDY LOCARNO BALOCO,
through his guardian and representative
Yaneth Ester Baloco Tapia,
INGRID KARINA SOLER URREGO,
through her guardian and representative
Nubia Yolanda Urrego Urrea,
AYLEEN PAOLOA ORCASITA ALMARALES,
STEFANY LOREN ORCASITA CORDOBA,
MARLON ALEXI ORCASITA ALMARALES,
through his guardian and representative
Elisa Almarales Viloria,
ASHLY PATRICIA ORCASITA ALMARALES,
through her guardian and representative
Elisa Almarales Viloria,
SERGIO ESTEBAN SOLER URREGO,
through her guardian and representative
Nubia Yolanda Urrego Urrea,
KATHERINE PAOLA LACARNO BALOCO,
through her guardian and representative
Yaneth Ester Baloco Tapia,


                                                    Plaintiffs-Appellants,

                              versus

DRUMMOND COMPANY, INC.,
DRUMMOND LTD.,
AUGUSTO JIMENEZ,
ALFREDO ARAUJO,


                                                                      Defendants-Appellees.
                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                      (February 3, 2011)

Before BARKETT and MARTIN, Circuit Judges, and HUNT,* District Judge.

MARTIN, Circuit Judge:

       The children of Valmore Locarno Rodriguez, Victor Hugo Orcasita Amaya,

and Gustavo Soler Mora, three former union leaders murdered in Colombia in

2001 (“the Children”), appeal from the dismissal of their complaint against

Appellee-Defendants, Drummond Company, Inc., Drummond Ltd.,1 Augusto

Jimenez, and Alfredo Araujo.2 The Children allege that these Drummond entities

and employees hired paramilitaries from the United Self-Defense Forces of



       *
        Honorable Willis B. Hunt, Jr., United States District Judge for the Northern District of
Georgia, sitting by designation.
       1
      Drummond Ltd. is a subsidiary of Drummond Company, Inc., and manages
Drummond’s day-to-day mining operations in Colombia.
       2
         Araujo moved to quash service of the complaint but the district court denied this
motion as moot in light of its dismissal of the Children’s complaint.

                                                2
Colombia, also referred to as the AUC, to assassinate their fathers, in violation of

the Alien Tort Statute (“ATS”), 28 U.S.C. § 1350; the Torture Victim Protection

Act of 1991 (“TVPA”), 28 U.S.C. § 1350,3 and the wrongful death laws of

Colombia. They allege that the murders of their fathers caused them damages

including emotional harm, loss of companionship and financial support.

       As the district court recounted, “the allegations contained in the complaint

are troubling:”

       A long history of trade union violence exists in Colombia. Shortly
       after the Drummond employees in Colombia successfully organized a
       trade union, Defendant Alfredo Araujo met with leaders of the AUC,
       including Northern Block leader Jorge Cuarenta (“Jorge 40") and his
       representatives to arrange for the AUC to eradicate the union through
       violent means. Drummond paid the AUC to carry out the destruction
       of the union, including the murders of Locarno, Orcasita, and Soler.

       At the time, Locarno and Orcasita, President and Vice President of the
       union, respectively, had been in negotiations with Drummond for a
       year on a new contract. In the course of negotiations, pamphlets were
       passed out around the company labeling the union a “guerilla union,”
       and attacking Locarno and Orcasita as supporters of guerillas. In a
       letter to [Drummond Ltd.], Locarno asked for security protection from
       the death threats he had been receiving due to the pamphlets. His
       request was denied by [Drummond Ltd.’s] Senior Human Resources
       supervisor, Ricardo Urbina Aroca.



       3
         The TVPA does not separately appear in the United States Code. However, “[t]hat the
TVPA, which was published in the Statutes at Large, appears in the United States Code as a
historical and statutory note to the Alien Tort Act does not make the TVPA any less the law of
the land.” Aldana v. Del Monte Fresh Produce, N.A., Inc., 416 F.3d 1242, 1251 (11th Cir.
2005).

                                               3
      Locarno and Orcasita also expressed concerns for their safety to Garry
      Drummond and other representatives of Defendants. Their request
      was denied despite the fact that Colombia’s secret service agency, the
      DAS, alerted Drummond that Locarno and Orcasita were at risk of
      assassination.

      On March 12, 2001, Locarno and Orcasita were pulled off a
      Drummond company bus and murdered by paramilitaries of the AUC.
      On October 5, 2001, shortly after becoming the new president of the
      union, Soler was also murdered by paramilitaries of the AUC.

Baloco v. Drummond Co., No. 07:09-cv-00557-RDP, 2009 U.S. Dist. LEXIS
129624, at *3-4 (N.D. Ala. Nov. 9, 2009).

      The Children also allege a “close, symbiotic relationship between the

military and paramilitaries in Colombia.” In support of this allegation, the

Complaint cites reports from the United States State Department, the United

Nations High Commissioner for Human Rights, and Amnesty International. The

Children allege further:

      The close, symbiotic relationship between the Military and
      paramilitaries in Colombia is such that the paramilitaries are acting
      under color of the authority of Colombia. The paramilitaries in
      Colombia, including those who committed the wrongful acts alleged
      herein, are legal creations of the government of Colombia, and they
      act with support from and cooperation with the official military.

      While recognizing these allegations as “troubling,” the district court

dismissed the Children’s complaint based on res judicata and preclusion grounds

and alternatively for lack of standing. First, the district court found that the claims



                                           4
of five4 of the eight plaintiffs were precluded under the doctrine of res judicata.

The court reasoned that those five plaintiffs were parties to a prior suit, In re Juan

Aguas Romero v. Drummond Co., Inc., No. 03-cv-00575-BE-2, 2006 WL 5186500

(N.D. Ala. April 19, 2003), aff’d, 552 F.3d 1303 (11th Cir. 2008) (“Drummond I”),

which the court concluded involved the same claims against the same defendants.

       Separately, the district court dismissed the claims of all eight plaintiffs on

the basis that they lacked standing to sue under either the ATS or TVPA. The

court reasoned that because the TVPA permits recovery of damages only “on

behalf of” the deceased person, the Children lacked standing to sue for their own

personal damages. The court likewise dismissed the ATS claim, concluding that

the ATS shares the same standing requirements as the TVPA. Before us is the

Children’s appeal of these holdings.

                                    I. DISCUSSION

       We will analyze these issues separately. In Part A we address standing, both

as a constitutional requirement and in terms of whether the Children possess a

cause of action under the ATS and TVPA. In Part B we address the applicability

of res judicata to the Children’s claims.

                                       A. Standing


       4
         Those plaintiffs are Freddy Locarno Baloco, Katherine Paola Locarno Baloco, Marlon
Alexi Orcasita, Ashly Patricia Orcasita Almarales, and Ingrid Karina Soler Urrego.

                                             5
         We begin with standing, “the threshold question in every federal case.”

Maverick Media Grp., Inc. v. Hillsborough Cnty, Fla., 528 F.3d 817, 819 (11th Cir.

2008) (quoting Warth v. Seldin, 422 U.S. 490, 498, 95 S. Ct. 2197, 2205 (1975)).

We review de novo whether the Children have standing to sue. See Region 8

Forest Serv. Timber Purchasers Council v. Alcock, 993 F.2d 800, 806 (11th Cir.

1993).

         “In essence the question of standing is whether the litigant is entitled to have

the court decide the merits of the dispute or of particular issues. This inquiry

involves both constitutional limitations on federal-court jurisdiction and prudential

limitations on its exercise.” Warth, 422 U.S. at 498, 95 S. Ct. at 2205. Where, as

here, Congress has conferred a right to sue on a specified class of individuals, the

Supreme Court has at times discussed the standing inquiry as asking two questions:

first, does the purported plaintiff possess Article III standing; and second, does the

statute at issue grant the purported plaintiff a cause of action entitling them to seek

relief under the applicable statute. Thompson v. N. Am. Stainless, LP, No. 09-291,

- - - S. Ct. - - -, 2011 WL 197638, at *4–6 (Jan. 24, 2011); Havens Realty Corp. v.

Coleman, 455 U.S. 363, 372–73, 102 S. Ct. 1114, 1120–21 (1982). We find that

framework useful for resolving this appeal, and thus begin with a brief analysis of

whether the Children possess constitutional standing, and then turn to whether they



                                             6
possess a cause of action under these statutes.5

                                 1. Constitutional Standing

       The requirement that a plaintiff must have standing to invoke the jurisdiction

of the federal courts stems from the “case or controversy” requirement of Article

III of the United States Constitution. See Lujan v. Defenders of Wildlife, 504 U.S.
555, 559, 112 S. Ct. 2130, 2136 (1992). To establish Article III standing, the

Children must show that “(1) [they] ha[ve] suffered, or imminently will suffer, an

injury-in-fact; (2) the injury is fairly traceable to the defendants’ conduct; and (3) a

favorable judgment is likely to redress the injury.” Mulhall v. UNITE HERE

Local 355, 618 F.3d 1279, 1286 (11th Cir. 2010) (citation omitted).

       The Children easily satisfy these requirements. First, each of the Children’s

fathers were murdered, causing an immediate “invasion of a legally protected

interest which is (a) concrete and particularized . . . and (b) actual.” Lujan, 504

       5
          The Supreme Court has not clarified whether the standing analysis encapsulates the
cause of action inquiry, or whether they are analytically distinct. Compare Warth, 422 U.S. at
500, 95 S. Ct. at 2206 (“Essentially, the standing question in [] cases [concerning statutes
creating legal rights] is whether the constitutional or statutory provision on which the claim rests
properly can be understood as granting persons in the plaintiff’s position a right to judicial
relief.”) with Davis v. Passman, 442 U.S. 228, 239, 99 S. Ct. 2264, 2274 n.18 (1979) (“standing
is a question of whether a plaintiff is sufficiently adversary to a defendant to create an Art. III
case or controversy, or at least to overcome prudential limitations on federal-court jurisdiction . .
. [while] cause of action is a question of whether a particular plaintiff is a member of the class of
litigants that may, as a matter of law, appropriately invoke the power of the court.” (internal
citations omitted)). However, our analysis does not turn on whether the concepts are analytically
intertwined or distinct. Rather, we use the standing/cause of action framework to answer two
questions: (1) does the constitution permit the Children’s suit, and (2) do the ATS and TVPA,
respectively, permit the Children’s suit.
7
U.S. at 560, 112 S. Ct. at 2136 (quotation marks omitted); see also Solomon v.

Warren, 540 F.2d 777, 788 (5th Cir. 1976) (“Without serious dispute, children may

suffer a pecuniary deprivation, apart from the loss of support and financial

contributions, from the death of their parents in the loss of parental guidance and

training, commonly identified as the loss of nurture.”).6          Second, the Children

allege that the defendants paid for and otherwise provided for their fathers’ deaths,

which more than adequately renders the Children’s “injury . . . fairly traceable to

the challenged action of the defendant.” Lujan, 504 U.S. at 560, 112 S. Ct. at 2136

(quotation marks omitted). And third, although nothing can adequately

compensate for the loss of a parent, our tort system is founded on the principle that

monetary damages offer some recompense for a parent’s untimely death. See

generally Restatement (Second) of Torts § 901 cmt. a (1979). As a result, under

the facts alleged, the Children clearly have “a stake in the controversy that is real

enough and concrete enough to entitle [them] to be heard in a federal district court

concerning [their TVPA and ATS] claim[s].” Mulhall, 618 F.3d at 1286.

                           2. The Children’s Cause of Action

       We turn now to whether the ATS and TVPA, respectively, provide causes of

action for the Children’s suits. Here, “[t]he concept of a ‘cause of action’ is


       6
          Under Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
court is bound by cases decided by the former Fifth Circuit before October 1, 1981.

                                                8
employed specifically to determine who may judicially enforce statutory rights or

obligations.” Passman, 442 U.S. at 239, 99 S. Ct. at 2274. To resolve this inquiry,

we start with the statutes themselves. See Bankston v. Then, 615 F.3d 1364, 1367

(11th Cir. 2010).7

       (i) Alien Tort Statute

       The ATS states simply: “The district courts shall have original jurisdiction

of any civil action by an alien for a tort only, committed in violation of the law of

nations or a treaty of the United States.” 28 U.S.C. § 1350. The statute “is

jurisdictional and does not create an independent cause of action.” Romero v.

Drummond Co., Inc., 552 F.3d 1303, 1315 (11th Cir. 2008). Rather, “the [ATS’s]

jurisdictional grant is best read as having been enacted on the understanding that


       7
          In so doing, we are compelled to reject the district court’s determination that the
standing analysis for each statute is identical. The court reached this holding by relying upon
our decision in Arce v. Garcia, 400 F.3d 1340, 1345 (11th Cir. 2005) vacated on other grounds
by 434 F.3d 1254 (11th Cir. 2006), where, in the narrow context of statutes of limitations, we
have previously applied provisions of the TVPA onto the ATS. Id. at 1340. However, in Arce
we explicitly relied upon Supreme Court precedent that instructed us to adopt statutes of
limitations from analogous state or federal law. Id. at 1345 (quoting Reed v. United Transp.
Union, 488 U.S. 319, 324, 109 S. Ct. 621, 635 (1989); DelCostello v. Int’l Bhd. of Teamsters,
462 U.S. 151, 172, 103 S. Ct. 2281, 2294 (1983)). But these cases do not compel us to give
similar consideration in the context of formulating applicable standing requirements. In any
event, we have recognized previously that fundamental distinctions between the statutes render
the TVPA ill-suited for establishing the elements of ATS standing. See Sinaltrainal v. Coca-
Cola Co., 578 F.3d 1252, 1263–64 (11th Cir. 2009) (recognizing that “the TVPA is broader than
the ATS in that the TVPA allows citizens, as well as aliens, to seek remedy in federal court for
official torture”); Romero, 552 F.3d at 1316 (“both [the ATS and the TVPA] define torture and
each statute provides a means to recover for torture as that term separately draws its meaning
from each statute” (quoting Aldana, 416 F.3d at 1252)); Aldana, 416 F.3d at 1252 (noting that in
certain cases differences between the ATS and TVPA “might actually make a difference”).

                                               9
the common law would provide a cause of action for the modest number of

international law violations with a potential for personal liability at the time.”

Sosa v. Alvarez-Machain, 542 U.S. 692, 724, 124 S. Ct. 2739, 2761 (2004).

       We have previously explained that there are three elements to a proper ATS

claim. Specifically, “[t]o obtain relief under the AT[S], [the] plaintiff[] must be (1)

an alien, (2) suing for a tort, which was (3) committed in violation of international

law.” Aldana, 416 F.3d at 1246 (citing Abebe-Jira v. Negewo, 72 F.3d 844, 847

(11th Cir. 1996)).8 At the motion to dismiss stage, where we must accept all

factual allegations as true and construe them in the light most favorable to the

plaintiff, Edwards v. Prime, Inc., 602 F.3d 1276, 1291 (11th Cir. 2010), the

Children have adequately pled a cause of action cognizable under the ATS. To

begin, the complaint identifies each plaintiff as an alien currently residing in either

Canada or Colombia.9 Next, as discussed above, see supra at 3–4, the complaint

alleges an intricate and vindictive plot, orchestrated by the defendants, that

       8
          Although we used the term “violation of international law” in the Aldana opinion, it is
clear that only a narrow class of international law violations constitute causes of action pursuant
to the ATS. Sosa, 542 U.S. at 725, 124 S. Ct. at 2761–62 (“courts should require any claim
based on the present-day law of nations to rest on a norm of international character accepted by
the civilized world and defined with a specificity comparable to the features of the 18th-century
paradigms we have recognized.”); Sinaltrainal, 578 F.3d at 1262 (“the ATS . . . empowers
federal courts to entertain ‘a very limited category’ of claims” alleging violations of the law of
nations (citations and footnote omitted)); Cabello v. Fernandez-Larias, 402 F.2d 1148, 1154
(11th Cir. 2005).
       9
        Freddy Locarno Baloco and Katherine Paolo Locarno Baloco both reside in Canada,
where they have been given refugee status.

                                                 10
ultimately led to the assassinations of the Children’s fathers. If true, such conduct

establishes a violation of international law sufficient for purposes of triggering

ATS liability. Cabello, 402 F.3d at 1154 (collecting authorities showing that

“torture, crimes against humanity, and cruel, inhumane, or degrading punishment

[are] a part of the United States and international law”); see also id. at 1158

(explaining that extrajudicial killing is actionable under ATS and TVPA “based on

direct and indirect theories of liability”). It is thus no surprise that the Northern

District of Alabama concluded in prior litigation against these defendants that this

misconduct would constitute a violation of the law of nations sufficient to fit

within the ATS. Estate of Rodriquez v. Drummond Co., Inc., 256 F. Supp. 2d
1250, 1261 (N.D. Ala. 2003).

      For these reasons, and insofar as we are bound to accept the Children’s well-

pleaded allegations as true, we conclude that the Children have adequately pled a

cause of action cognizable under the ATS. We therefore reverse the district court’s

conclusion that the plaintiffs lack standing under the ATS.

      (ii) Torture Victim Protection Act

      Albeit for different reasons, we also reverse the district court’s conclusion

that the Children lack standing under the TVPA. Our review of both the statute’s

plain text as well as its legislative history convinces us that the Children may



                                           11
litigate their TVPA claim as “person[s] who may be a claimant in an action for

wrongful death.” 28 U.S.C. § 1350 note § 2(a)(2).

      The TVPA differs from the ATS in certain crucial ways. Whereas the ATS

is a jurisdiction conferring statute, “the [TVPA] provides a cause of action for

torture and extrajudicial killing.” Romero, 552 F.3d at 1315. Specifically, the

statute imposes liability, on the following terms, upon:

      (a) . . . An individual who, under actual or apparent authority, or color
      of law, of any foreign nation–

      (1) subjects an individual to torture shall, in a civil action, be liable for
      damages to that individual; or

      (2) subjects an individual to extrajudicial killing shall, in a civil
      action, be liable for damages to the individual’s legal representative,
      or to any person who may be a claimant in an action for wrongful
      death.

28 U.S.C. § 1350 note § 2(a). Additionally, the statute provides definitions for the

conduct it regulates. First, the statute defines torture to be:

      (b) Torture.--For the purposes of this Act--
      (1) the term ‘torture’ means any act, directed against an individual in
      the offender's custody or physical control, by which severe pain or
      suffering (other than pain or suffering arising only from or inherent in,
      or incidental to, lawful sanctions), whether physical or mental, is
      intentionally inflicted on that individual for such purposes as
      obtaining from that individual or a third person information or a
      confession, punishing that individual for an act that individual or a
      third person has committed or is suspected of having committed,
      intimidating or coercing that individual or a third person, or for any
      reason based on discrimination of any kind; and

                                            12
      (2) mental pain or suffering refers to prolonged mental harm caused
      by or resulting from--
             (A) the intentional infliction or threatened infliction of severe
             physical pain or suffering;
             (B) the administration or application, or threatened
             administration or application, of mind altering substances or
             other procedures calculated to disrupt profoundly the senses or
             the personality;
             (C) the threat of imminent death; or
             (D) the threat that another individual will imminently be
             subjected to death, severe physical pain or suffering, or the
             administration or application of mind altering substances or
             other procedures calculated to disrupt profoundly the senses or
             personality.

28 U.S.C. § 1350 note § 3(b).

      Second, the statute defines “extrajudicial killing” as:

      (a) . . . a deliberated killing not authorized by a previous judgment
      pronounced by a regularly constituted court affording all the judicial
      guarantees which are recognized as indispensable by civilized
      peoples. Such term, however, does not include any such killing that,
      under international law, is lawfully carried out under the authority of a
      foreign nation.

28 U.S.C. § 1350 note § 3(a). That the TVPA and ATS employ different

definitions of “torture” and “extrajudicial killing” has consequences. As we have

explained, the difference means “each statute provides a means to recover for

torture [and extrajudicial killing] as [those] term[s] separately draw[] [their]

meaning[s] from each statute.” Romero, 552 F.3d at 1316 (quotation marks

omitted). For this reason, the TVPA is not the exclusive remedy for claims of



                                           13
extrajudicial killing. Id.

       Two other features also distinguish the TVPA from the ATS. First, the

TVPA empowers both United States citizens and aliens to recover for acts of

torture and extrajudicial killing. Cabello, 405 F.3d at 1154 (“[T]he TVPA

extended the [ATS], which had been limited to aliens, to allow citizens of the

United States to bring suits for torture and extrajudicial killings in United States

courts.”). Second, “[t]here is an express requirement of state action in the

[TVPA],” such that a private actor can be held liable only when “there [exists] a

symbiotic relationship between [that] private actor and the government.” Romero,
552 F.3d at 1316–17.10

       The upshot of all of this is that in order to obtain relief for an extrajudicial

killing pursuant to the TVPA, a plaintiff must be: (1) a legal representative or any

person who may be a claimant in an action for wrongful death; (2) of a victim of an

extrajudicial killing; (3) committed by an individual acting “under actual or

apparent authority, or color of law, of any foreign nation.” A plaintiff who

satisfies these elements possesses a cause of action under the TVPA.

       The parties’ dispute centers upon whether the Children are proper



       10
         State action does not, however, require proof of widespread government misconduct.
See Romero, 552 F.3d at 1317 (“a plaintiff may prove [the predicate] relationship . . . by
presenting evidence of the active participation of a single official.”).

                                             14
“claimant[s] in an action for wrongful death” as that phrase is used in the TVPA.

Now at the pleadings stage of this case, we are convinced they are. The statute

provides that the perpetrator of an extrajudicial killing can be held liable for

“damages to the individual’s legal representative, or to any person who may be a

claimant in an action for wrongful death.” § 1350 note § 2(a)(2) (emphasis added).

This circuit has held that the use of the disjunctive “or” in statutes should be read

as creating two different alternatives that should be treated separately. See Rine v.

Imagitas, Inc., 590 F.3d 1215, 1224 (11th Cir. 2009) (citing United States v.

Harmas, 974 F.2d 1262, 1266 (11th Cir. 1992)). As applied to the TVPA, then, the

disjunctive use of the term “or” in § 2(a)(2) establishes that a defendant can be held

liable for damages to the legal representative of the victim or for damages to a

person who has shown that he or she could be a claimant in a wrongful death

action for the victim. In other words, the TVPA expressly creates a separate cause

of action for the wrongful death claimant through which “any person” fitting that

description can sue for TVPA damages.

      This construction finds support in the statute’s underlying purpose. In

enacting the TVPA, Congress explained that the Act would “protect[] . . . human

rights by establishing a civil action for recovery of damages from an individual

who engages in torture or extrajudicial killing.” Torture Victim Protection Act,



                                           15
Public Law No. 102-256, 106 Stat. 73 (Jan. 3, 1992). This suggests that the focus

of the TVPA is thus the torturer and the extrajudicial killer, and the statute’s intent

is to deter their tortious conduct. This purpose is better served by allowing more

than one affected plaintiff to bring separate lawsuits.

      Furthermore, the TVPA’s legislative history supports this result. Both the

House and Senate Reports accompanying the TVPA set forth that the Act supports

multiple claims for recovery. See H.R. Rep 102-367(I) at 4 (1991), reprinted in

1992 U.S.C.C.A.N. 84, 87 (“In cases of extrajudicial killing, . . . the victim[’]s

‘legal representative’ and ‘any person who may be a claimant in an action for

wrongful death’ may bring suit.” (emphasis added)); S. Rep. 102-249, at 7, 1991
WL 258662 (1991) (“The legislation permits suit by the victim or the victim’s

legal representative or a beneficiary in a wrongful death action.” (emphasis

added)). That the statute permits multiple suits is a strong indication that Congress

intended for appropriate wrongful death claimants to be able to sue alongside

representatives of the deceased, as our construction permits. Certainly, allowing

multiple suits furthers the statute’s intent to hold torturers and extrajudicial killers

“legally accountable.” See 138 Cong. Rec. S2667 (daily ed. Mar. 3, 1992)

(statement of Sen. Arlen Specter).

      Wrongful death claimants are thus eligible to bring suit for damages under



                                            16
the TVPA.11 The final inquiry, then, is whether the Children in this case are in fact

proper wrongful death claimants. Although “we start with the assumption that it is

for Congress, not federal courts, to articulate the appropriate standards to be

applied as a matter of federal law,” City of Milwaukee v. Illinois, 451 U.S. 304,

317, 101 S. Ct. 1784, 1792 (1981), Congress did not explicitly define, nor is it


       11
          The district court, relying on the reasoning of the United States District Court for the
District of Columbia, reached an opposite conclusion by construing the TVPA’s description of
who may bring suit as setting forth what damages a proper plaintiff may recover. See Fisher v.
Great Socialist People’s Libyan Arab Jamahiriya, 541 F. Supp. 2d 46, 54 (D.D.C. 2008)
(Kennedy, J.); Hurst v. Socialist People’s Libyan Arab Jamahira, 474 F. Supp. 2d 19, 30 (D.D.C.
2007) (Kennedy, J.). Specifically, these courts construe the statute’s legislative history to limit
recoverable damages to those available to the decedent, because the statute envisions suits
brought “on behalf of” the victim. Fisher, 541 F. Supp. 2d at 54; Hurst, 474 F. Supp. 2d at 30;
see H.R. Rep 102-367(I), at 4 (1991), reprinted in 1992 U.S.C.C.A.N. 84, 87; S. Rep. 102-249, at
6 (1991)
         We do not read the statute to be so limited. To be sure, Congress specified that “any
person who may be a claimant in an action for wrongfully death” is eligible to bring suit
pursuant to the statute, but there is no indication that such individual’s eligibility as a wrongful
death claimant also informs the relief available to him. See 28 U.S.C. § 1350 note § 2. Here,
the statute’s uniform use of the term “damages” throughout section (2) suggests that Congress
did not intend to limit a plaintiff’s damages when she appeared as a “wrongful death claimant.”
 28 U.S.C. § 1350 note § 2; see MDY Indus., LLC v. Blizzard Entm’t, Inc., Nos. 09-15932, 09-
16044, - - - F.3d - - -, 2010 WL 5141269, *22 n.8 (11th Cir. Dec. 14, 2010) (“a legislative body
generally uses a particular word with a consistent meaning in a given context” (quotations marks
omitted)). Congress appears to have contemplated a uniform damages rule tailored to the
purposes of the TVPA.
        Our previous encounters with the TVPA have recognized as much. In Cabello v.
Fernandez-Larios, we affirmed an award for $4 million dollars for violations cognizable under
the ATS and TVPA. 402 F.3d 1148, 1151, 1156–58 (11th Cir. 2005). We explained that these
damages constituted both compensatory and punitive awards, and did not question their
propriety despite their lack of a nexus to principles of state and federal wrongful death litigation.
Id. As a result, although we cannot speculate as to any damages that may or may not be
warranted in this case, Cabello makes clear that their appropriate measure is not limited by the
Children’s status as wrongful death claimants. See also Abebe-Jira, 72 F.3d at 848 (“[T]he Alien
Tort Claim Act establishes a federal forum where courts may fashion domestic common law
remedies to give effect to violations of customary international law.”); id. at 846–48 (affirming
verdict of $200,000 in compensatory damages and $300,000 in punitive damages).

                                                 17
apparent from the face of the TVPA, how a court should properly ascertain who is

a “claimant in an action for wrongful death.” Neither can we discern from the

statute itself whether Congress intended state law or federal law to supply the

meaning of “claimant in an action for wrongful death.” See De Sylva v. Ballentine

351 U.S. 570, 580, 76 S. Ct. 974, 980 (1956) (“The scope of a federal right is, of

course, a federal question, but that does not mean that its content is not to be

determined by state, rather than federal law.”).

      Where the federal statute itself does not elucidate the plain meaning of a

particular provision, a statute’s Congressional history may assist a court in

determining the appropriate definition to apply. For example in Taylor v. United

States, the Supreme Court considered the meaning of the undefined term

“burglary” as it was used in 18 U.S.C. § 924(e), a federal sentencing enhancement

statute. 495 U.S. 575, 579-98, 110 S. Ct. 2143, 2148–57 (1990). After first noting

that it was not possible to discern from the statute itself whether Congress intended

a particular state’s definition or some other uniform meaning of burglary to apply

to this federal statute, the Court examined the statute’s extensive legislative

history. Id. at 580–90, 110 S. Ct. at 2148–54. The Court then gleaned from the

legislative history that Congress must have intended for the term “burglary” to be

defined by its generic meaning as used in the criminal codes of most states. Id. at



                                           18
598, 110 S. Ct. at 2157.

      The House and Senate Committee Reports accompanying the TVPA

legislation also speak directly to Congress’s intentions. In explaining the wrongful

death claimant provision of the TVPA, the report issued by the House of

Representatives Committee on the Judiciary states that “[c]ourts may look to state

law for guidance as to which parties would be proper wrongful death claimants.”

H.R. Rep. No. 102-367(I), at 4 (1991). The Senate Committee Report similarly

explained “[t]he term ‘beneficiary in a wrongful death action’ is generally intended

to be limited to those persons recognized as legal claimants in a wrongful death

action under Anglo-American law.” S. Rep. No. 102-249, at 7 (1991). In addition,

the Senate Report also elaborated that:

      Where application of Anglo-American law would result in no remedy
      whatsoever for an extrajudicial killing, however, application of
      foreign law recognizing a claim by a more distant relation in a
      wrongful death action is appropriate. In re Air Crash Disaster Near
      New Orleans, Louisiana, on July 9, 1982, 789 F.2d 1092, 1097–98
      (5th Cir. 1986) (recognizing claim of nephew for wrongful death of
      aunt where Louisiana law on wrongful death action would have
      afforded no remedy).

Id. at n.10. Thus, Congress’s intent, as evinced in the House and Senate reports, is

that state law should govern the determination of whether a plaintiff is a claimant

in an action for wrongful death and, where state law would provide no remedy, a

court may apply the foreign law that would recognize the plaintiff’s claim.

                                          19
      We must therefore first determine whether the plaintiffs are wrongful death

claimants under Alabama law. Alabama adheres to the doctrine of lex loci delicti,

and thus determines the substantive rights of an injured party in a wrongful death

action according to the law of the state where the injury occurred. Northeast

Utilities, Inc. v. Pittman Trucking Co., 595 So. 2d 1351 (Ala. 1992). For this

reason, substantive determinations, including the nature of the claims available and

the identification of the proper parties, are determined here according to

Colombian law. See Powell v. Sappington, 495 So. 2d 569, 569–70 (Ala. 1986).

We thus turn to Colombia’s wrongful death law in deciding whether the Children

could act as “claimant[s] in an action for wrongful death” for purposes of the

TVPA.

      The Children alleged in their complaint that they are “legal beneficiaries”

under Colombian law, with standing to sue for their personal damages. In further

support of this proposition, they attached to their pleadings filed in response to the

Motion to Dismiss, an affidavit containing the “legal expert opinion” of Pedro R.

LaFont Pianetta, a former Justice on the Supreme Court of Colombia. The record

does not reflect that the appellees have disputed the Children’s assertion that they

are proper wrongful death claimants under Columbian law; Mr. Pianetta’s

conclusions to that effect; or Mr. Pianetta’s qualifications to render this opinion.



                                           20
After thorough consideration, we conclude that the Children have properly alleged

their entitlement to proceed as wrongful death claimants under Colombian law.12

See generally Ramsay v. Boeing Co., 432 F.2d 592, 599–602 (5th Cir. 1970)

(relying on expert testimony to interpret foreign law).

       Having concluded that the Children adequately plead a TVPA violation, we

also reverse the district court’s finding that the Children lack standing to litigate

their TVPA claim.

       B.      Res Judicata

       Because of our conclusion that the Children have standing to bring their

claims for damages stemming from the deaths of their fathers, we must now

address the district court’s finding that the claims of five of the eight plaintiffs are

barred by the doctrine of res judicata. We have concluded that the district court

resolved the issue prematurely. The pleadings alone are simply insufficient to

assure us that those asserting claims for the minor children in Drummond I have

interests identical to those being asserted by the Children in this action. See


       12
          As mentioned, the Children alleged that they were proper legal beneficiaries under the
law of Columbia, and at the pleadings stage, we accept this allegation as true. With regard to the
affidavit of Mr. Piannetta, Federal Rule of Civil Procedure Rule 44.1 permits us, in determining
foreign law, to “consider any relevant material or source, including testimony, whether or not
submitted by a party or admissible under the Federal Rules of Evidence.” This Rule further
provides that such a determination of foreign law should be treated as a ruling on a question of
law. Id.; see Trinidad Foundry & Fabricating, Ltd. v. M/V K.A.S. Camilla, 966 F.2d 613, 615
(11th Cir. 1992) (considering affidavit from a solicitor of the Supreme Court of England and
Wales at the pleadings stage).

                                                21
generally Green v. Jefferson County Com’n, 563 F.3d 1243, 1253 (11th Cir. 2009).

      What should be obvious—the identities and interests of the plaintiffs in the

prior Drummond I suit—is not so because the family members of the deceased

union leaders in that case were permitted to assert their claims anonymously as

“John Does” and “Jane Does” to protect their safety. In the Third Amended

Complaint filed in that action, each of the John or Jane Doe plaintiffs identified

themselves merely as the “legal heirs” to the three murdered union leaders,

Locarno Rodriguez, Orcasita Amaya, and Soler Mora. The district court in

Drummond I then ordered the plaintiffs to file under seal a “Notice of Identity of

Plaintiffs,” which they did, and the Notice was incorporated by reference within

the Third Amended Complaint. In that Notice, the Drummond I plaintiffs

identified the various John and Jane Does by their true names and relationships

with the murdered victims. For example, Jane Doe I is identified as “(1) Josefina

Larios Henriquez, the legal wife of Valmore Locarno, and (2) the child of Josefina

and Valmore.” The other John and Jane Does were identified in a similar fashion.

      In light of the minority status of the plaintiffs in Drummond I, our inquiry

into the “substantial identity of the parties” in the two cases requires more than one

step. Even if we assume that the five children whose claims the district court

dismissed on res judicata grounds are the same individuals identified as the



                                          22
children of the deceased in the Drummond I suit, this does not necessarily resolve

the question of whether they were parties in the prior suit for the purposes of

imposing a res judicata bar. Because at the time of the filing of the suit in

Drummond I these five children were minors (and still are), they did not have the

capacity to sue in their own right. Rather, Federal Rule of Civil Procedure 17(c)(2)

provides that a minor may sue (or be sued) only through a “duly appointed

representative,” by a “next friend,” or by a “guardian ad litem.” See Roberts v.

Ohio Cas. Ins. Co., 256 F.2d 35, 38–39 (5th Cir. 1958). Certainly, the mere listing

of a child on a complaint as a plaintiff does not alone ensure that the child is a

proper party in that suit. Compare Burke v. Smith, 252 F.3d 1260, 1262–64 (11th

Cir. 2001) (noting that a minor in a wrongful death suit was “otherwise

represented” for purposes of Rule 17(c) by her mother who brought the action “by

and through her mother and next friend”), with Roberts, 256 F.2d at 38–39 (setting

forth obligation of district court to ensure adequate representation).

      There is nothing on the face of the Third Amended Complaint in Drummond

I or the Notice of Identities of Plaintiffs that would allow us to conclude that the

children-plaintiffs in that case sued either by a “next friend” or through a guardian

ad litem or that the court appointed a representative on their behalf. Although their

mothers were also plaintiffs in Drummond I, we cannot presume that they intended



                                           23
to represent their children’s separate legal interests because the Notice did not

indicate that the children were present in the suit “by and through their mother and

next friend.” We have found nothing in the complaint or any other document for

which we may take judicial notice that would confirm that the legal interests of the

Drummond I children were properly represented by a guardian ad litem or other

court appointed representative. For this reason, and at this stage of the proceedings

when we are confined to the pleadings, we cannot conclude that the Children were

also parties to the Drummond I suit. Cf. Gerrard v. Larsen, 517 F.2d 1127,

1134–35 (1975) (8th Cir. 1975) (recognizing that a factual determination is

necessary when resolving whether parents represented children’s interest in prior

litigation). As a result, we reverse the district court’s dismissal of the Children’s

TVPA claims to the extent that it concluded on a motion to dismiss that the

doctrine of res judicata precluded the Children from proceeding with this case, and

remand for further factual development as to the scope, if any, of the Children’s

involvement in the Drummond I litigation.

                                III. CONCLUSION

      For these reasons, we conclude that the district court’s dismissal of the

Children’s complaint for lack of standing on their TVPA and ATS claims is due to

be REVERSED. We also reverse the district court’s dismissal of the TVPA and



                                           24
ATS claims of five of the Children on res judicata grounds, and we REMAND this

case for further proceedings.

REVERSED and REMANDED.




                                      25